                                  Case:20-02619-jwb                       Doc #:35 Filed: 08/31/2020                     Page 1 of 10




 Fill in this information to identify your case:

 Debtor 1                  Mark A Sellers, III
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF MICHIGAN

 Case number           20-02619
 (if known)
                                                                                                                                            Check if this is an
                                                                                                                                               amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                 4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

              Married
        Not married
2.     During the last 3 years, have you lived anywhere other than where you live now?

              No
        Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                               Dates Debtor 2
                                                                 lived there                                                                      lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

              No
        Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

        No
              Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income               Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.           (before deductions
                                                                                    exclusions)                                                    and exclusions)

 From January 1 of current year until               Wages, commissions,                        $58,333.33          Wages, commissions,
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                   bonuses, tips
                                                    Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                 Case:20-02619-jwb                     Doc #:35 Filed: 08/31/2020                        Page 2 of 10
 Debtor 1      Mark A Sellers, III                                                                         Case number (if known)   20-02619


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income            Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                    exclusions)                                                 and exclusions)

 For last calendar year:                            Wages, commissions,                       $200,000.00          Wages, commissions,
 (January 1 to December 31, 2019 )                                                                                 bonuses, tips
                                                   bonuses, tips
                                                    Operating a business                                           Operating a business

 For the calendar year before that:                 Wages, commissions,                       $200,000.00          Wages, commissions,
 (January 1 to December 31, 2018 )                                                                                 bonuses, tips
                                                   bonuses, tips
                                                    Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

       No
           Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)
 For the calendar year before that:                Capital gains; LLC                       $1,250,000.00
 (January 1 to December 31, 2018 )                 owned by Debtor sold
                                                   real estate (1 Ionia
                                                   SW)


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                        No.       Go to line 7.
                      Yes       List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.
       Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                      No.         Go to line 7.
                      Yes         List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                 Case:20-02619-jwb                       Doc #:35 Filed: 08/31/2020                      Page 3 of 10
 Debtor 1      Mark A Sellers, III                                                                         Case number (if known)    20-02619


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

       No
           Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe
       Michele Sellers                                                                       $192,792.00         $1,341,426.2        Ex-wife, property
       631 Kent Hills                                                                                                       6        settlement and spousal
       Grand Rapids, MI 49505                                                                                                        support; Debtor believes
                                                                                                                                     Michele Sellers is not
                                                                                                                                     currently an insider, but
                                                                                                                                     whether she was at times
                                                                                                                                     of transfers may be subject
                                                                                                                                     to factual analysis


8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

           No
       Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

       No
           Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       Wolverine Building Group, Inc. v.                         Civil                      Kent County Circuit Court                   Pending
       Mark A. Sellers, III and Authentikki,                                                                                          On appeal
       LLC
                                                                                                                                      Concluded
       20-03011-CBB

       Mark Sellers v. Michele Sellers                           Divorce                    Kent County Circuit Court                   Pending
       13-06646-DO                                                                                                                    On appeal
                                                                                                                                      Concluded


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

       No. Go to line 11.
           Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                 Case:20-02619-jwb                     Doc #:35 Filed: 08/31/2020                        Page 4 of 10
 Debtor 1      Mark A Sellers, III                                                                         Case number (if known)    20-02619


       Creditor Name and Address                                 Describe the Property                                        Date                 Value of the
                                                                                                                                                      property
                                                                 Explain what happened
       Michele Sellers                                           Garnishment of Chase Bank account                            7/29/20            $127,301.70
       631 Kent Hills
       Grand Rapids, MI 49505                                     Property was repossessed.
                                                                  Property was foreclosed.
                                                                  Property was garnished.
                                                                  Property was attached, seized or levied.

       Michele Sellers                                           Tikiphile Ventures LLC's Chase bank                          7/29/20                $2,230.24
       631 Kent Hills                                            account
       Grand Rapids, MI 49505
                                                                  Property was repossessed.
                                                                  Property was foreclosed.
                                                                  Property was garnished.
                                                                  Property was attached, seized or levied.

       Michele Sellers                                           Garnished United Bank of Michigan                            7/27/20                  $154.71
       631 Kent Hills                                            account
       Grand Rapids, MI 49505
                                                                  Property was repossessed.
                                                                  Property was foreclosed.
                                                                  Property was garnished.
                                                                  Property was attached, seized or levied.

       Michele Sellers                                           Served Garnishment on Mercantile Bank                        7/14/2020              Unknown
       631 Kent Hills
       Grand Rapids, MI 49505                                     Property was repossessed.
                                                                  Property was foreclosed.
                                                                  Property was garnished.
                                                                  Property was attached, seized or levied.

       Michele Sellers                                           Served garnishment on Huntington                             7/14/20                Unknown
       631 Kent Hills                                            National Bank
       Grand Rapids, MI 49505
                                                                  Property was repossessed.
                                                                  Property was foreclosed.
                                                                  Property was garnished.
                                                                  Property was attached, seized or levied.

       Michele Sellers                                           Divorce Settlement                                           8/10/20                $6,136.00
       631 Kent Hills                                            Debtor's Nissan Juke was seized
       Grand Rapids, MI 49505
                                                                  Property was repossessed.
                                                                  Property was foreclosed.
                                                                  Property was garnished.
                                                                  Property was attached, seized or levied.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
           No
       Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was           Amount
                                                                                                                              taken


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case:20-02619-jwb                     Doc #:35 Filed: 08/31/2020                        Page 5 of 10
 Debtor 1      Mark A Sellers, III                                                                         Case number (if known)    20-02619


12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

           No
       Yes
 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
     No
           Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                 Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:
       Tina Martin                                                   Money paid; Debtor is not aware of Ms.                   Various times          $18,000.00
                                                                     Martin's current address                                 over past two
                                                                                                                              years
       Person's relationship to you: Debtor's
       step-mother (father's ex-wife)

       Pam Sellers                                                   Money paid; Ms. Sellers' address can                     Various times          $12,000.00
                                                                     be provided upon request                                 over past two
                                                                                                                              years
       Person's relationship to you: Debtor's
       mother


14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
           No
       Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                      Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

       No
           Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                           lost
                                                            insurance claims on line 33 of Schedule A/B: Property.
       Money lost in gambling/betting                       None                                                              February 2020            $2,200.00
       ("predict it" political website)


 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

       No
           Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment             Amount of
       Address                                                       transferred                                              or transfer was           payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                 Case:20-02619-jwb                     Doc #:35 Filed: 08/31/2020                        Page 6 of 10
 Debtor 1      Mark A Sellers, III                                                                         Case number (if known)    20-02619


       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       MILLER JOHNSON                                                For legal services                                                               $18,283.00
       PO BOX 306
       Grand Rapids, MI 49501-0306


       Rehmann                                                       For finanical services related to                                                $15,000.00
       2330 East Paris Ave SE                                        bankruptcy preparation
       Grand Rapids, MI 49516


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
       Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
           No
       Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
           No
       Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
     No
           Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was             Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred
       Chase Bank                                                XXXX-2284                  Checking                   February 2020                   $2,231.44
                                                                                            Savings                    (funds moved to
                                                                                                                        Acct. No. Ending
                                                                                            Money Market
                                                                                                                        2036)
                                                                                            Brokerage
                                                                                            Other




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case:20-02619-jwb                     Doc #:35 Filed: 08/31/2020                            Page 7 of 10
 Debtor 1      Mark A Sellers, III                                                                              Case number (if known)   20-02619


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

           No
       Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?                 Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                                 have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

           No
       Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access                 Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                         have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)


 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

       No
           Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                           Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

       Tikiphile Ventures, LLC                                       Debtor's residence                         Various "tiki" assets                     $4,000.00
                                                                                                                belonging to Tikiphile
                                                                                                                Ventures, LLC but not used in
                                                                                                                the Authentiki, LLC restaurant
                                                                                                                at this time. Assets will be
                                                                                                                appraised. Value listed here
                                                                                                                is estimate.

       Carrie Sellers                                                Debtor's residence                         Various personal property                 Unknown
                                                                                                                owend by Debtor's non-filing
                                                                                                                spouse


 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

           No
       Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                 Case:20-02619-jwb                     Doc #:35 Filed: 08/31/2020                            Page 8 of 10
 Debtor 1      Mark A Sellers, III                                                                              Case number (if known)   20-02619


25. Have you notified any governmental unit of any release of hazardous material?

           No
       Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No
       Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                   Status of the
       Case Number                                                   Name                                                                            case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)


 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
             A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
             A member of a limited liability company (LLC) or limited liability partnership (LLP)
             A partner in a partnership
             An officer, director, or managing executive of a corporation
             An owner of at least 5% of the voting or equity securities of a corporation
       No. None of the above applies. Go to Part 12.
           Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business                 Employer Identification number
       Address                                                                                                       Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                     Dates business existed
       53 Commerce Building, LLC                                 Owns a commercial building                          EIN:
       35 Oaks Street SW
       Suite 400                                                                                                     From-To    9/3/2009 -
       Grand Rapids, MI 49503

       Barfly Management, LLC                                    Owner/operator of restaurants;                      EIN:
       35 Oakes St. SW                                           owns apprxoimately 29% of Barfly
       Suite 400                                                 Ventures, LLC                                       From-To    11/27/2013 -
       Grand Rapids, MI 49503

       Authentiki, LLC                                           Operator of restaurant                              EIN:       XX-XXXXXXX
       d/b/a Max's South Sea Hideaway
       1040 Oakleigh NW                                                                                              From-To    7/31/2018 -
       Grand Rapids, MI 49504

       Tikiphile Ventures, LLC                                   Owner of tiki collectibles                          EIN:

                                                                                                                     From-To

       Sellers Capital, LLC                                      Owner/operator of investment                        EIN:       XX-XXXXXXX
       5529 Joshua St. #4                                        fund; no longer operating
       Lansing, MI 48911                                                                                             From-To    2/17/1998 -


       Oyster Capital Partners                                   Owner/operator of investment                        EIN:       XX-XXXXXXX
                                                                 fund
                                                                                                                     From-To


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                 Case:20-02619-jwb                     Doc #:35 Filed: 08/31/2020                        Page 9 of 10
 Debtor 1      Mark A Sellers, III                                                                         Case number (if known)   20-02619


       Business Name                                             Describe the nature of the business             Employer Identification number
       Address                                                                                                   Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                 Dates business existed
       Exile on Mainstreet, LLC                                  Real estate holdings company; no                EIN:
       35 Oakes St. SW                                           longer operating
       Suite 400                                                                                                 From-To      11/14/2013 -
       Grand Rapids, MI 49503

       Main and Almost Main, LLC                                 Formerly owned 1 Ionia SW; no                   EIN:
       35 Oakes St. SW                                           longer operating
       Suite 400                                                                                                 From-To      01/23/2012 -
       Grand Rapids, MI 49503

       68 Commerce, LLC                                          Real estate holding (68 Commerce                EIN:         XX-XXXXXXX
       35 Oakes St. SW                                           SW); no longer operating
       Suite 400                                                                                                 From-To      05/11/2010 -
       Grand Rapids, MI 49503

       Icon Project Roc, LLC                                     Operated restaurant in Chicago;                 EIN:         XX-XXXXXXX
                                                                 no longer operating
                                                                                                                 From-To


       Ionia Ventures, LLC                                       Not owned by Debtor; business                   EIN:         XX-XXXXXXX
                                                                 owned by Main and Almost Main,
                                                                 LLC; real estate holding (1 Ionia               From-To
                                                                 SW)



       Seven Ionia Ventures, LLC                                 Not owned by Debtor; owned by                   EIN:         XX-XXXXXXX
                                                                 Main and Almost Main, LLC; real
                                                                 estate holding (1 Ionia SW)                     From-To




       Barfly Ventures, LLC                                      Not owned by Debtor; Barfly                     EIN:         XX-XXXXXXX
       35 Oakes St. SW                                           Management, LLC owns 29% of
       Suite 400                                                 this entity; operator of restaurants            From-To      2/1/2010 -
       Grand Rapids, MI 49503


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

       No
           Yes. Fill in the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)

       Mercantile Bank of Michigan                               Given in conjunction with
       4860 Broadmoor Ave SE                                     refinance of home in Fall of 2019
       GRAND RAPIDS, MI 49512




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case:20-02619-jwb                      Doc #:35 Filed: 08/31/2020                        Page 10 of 10
 Debtor 1      Mark A Sellers, III                                                                         Case number (if known)   20-02619


 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Mark A Sellers, III
 Mark A Sellers, III                                                     Signature of Debtor 2
 Signature of Debtor 1

 Date     August 31, 2020                                                Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
 No
 Yes
Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
 No
 Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
